135 Ga. App. 423 (1975)
218 S.E.2d 132
LOWERY
v.
THE STATE.
50823.
Court of Appeals of Georgia.
Argued June 25, 1975.
Decided July 15, 1975.
Roger E. Bradley, for appellant.
C. B. Holcomb, District Attorney, Frank C. Mills, III, Assistant District Attorney, for appellee.
QUILLIAN, Judge.
The defendant appeals from his conviction for burglary. The first enumeration of error is that it was error to overrule the motion to suppress certain evidence obtained under a search warrant. Held:
1. The affidavit for the search warrant provided as grounds for issuance: "Based on information from a reliable informer, who has given reliable information in the past upon which arrest have been made and convictions had." The record fails to reveal that any other evidence was introduced before the issuing magistrate.
The affidavit was fatally defective since it failed to show how the informant obtained his information (Bell v. State, 128 Ga. App. 426 (196 SE2d 894)), nor does it reveal that such information was current and not stale (Fowler v. State, 121 Ga. App. 22 (172 SE2d 447)). While there was testimony before the trial judge concerning when the information was received, there was nothing to show that the issuing magistrate had that information or that the information itself was current. Hence, it was error to deny the motion to suppress.
2. "In view of this determination, it is unnecessary to consider defendant's other enumerations of error." Good v. State, 127 Ga. App. 775, 777 (195 SE2d 264).
Judgment reversed. Pannell, P. J., and Clark, J., concur.